DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the application filed April 8, 2020.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the camera module must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

The drawings are objected to because 1022 is not described in the specification.  What is 1022?  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:  DISPLAY PANEL AND DISPLAY DEVICE HAVING A THROUGH HOLE SURROUNDING BARRIER AREA.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6-10 and 15-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Qin et al. (US 10,978,526 B2).
In regard to claim 1, Qin et al. teach a display panel, comprising a display area 300, a through hole 5, and a barrier area 200, wherein the barrier area 200 surrounds the through hole 5, the display area 300 surrounds the barrier area 200, and the through hole 5 penetrates the display panel; wherein the display panel comprises a substrate 1, 
In regard to claim 6, Qin et al. teach the trench 71 having a cross-sectional shape that is arc or square; and/or the barrier blocks comprising a cross-sectional shape that is triangular, square, or trapezoidal (Figures 1-2 and 7-14, columns 5-15, lines 25-67, 1-67, 1-67, 1-67, 1-67, 1-67, 1-67, 1-67, 1-67, 1-67 and 1-45, respectively).
In regard to claim 7, Qin et al. teach a material of the barrier blocks comprising silicon oxide or silicon nitride; and/or a material of the substrate 1 being polyimide (Figures 1-2 and 7-14, columns 5-15, lines 25-67, 1-67, 1-67, 1-67, 1-67, 1-67, 1-67, 1-67, 1-67, 1-67 and 1-45, respectively).
In regard to claim 8, Qin et al. teach a shape of the trench 71 in a plan view being linear or wavy (Figures 1-2 and 7-14, columns 5-15, lines 25-67, 1-67, 1-67, 1-67, 1-67, 1-67, 1-67, 1-67, 1-67, 1-67 and 1-45, respectively).
In regard to claim 9, Qin et al. teach in the display area 300, the display panel further comprising:  a thin film transistor layer (shown in 300) disposed on a side of the inorganic insulating layer 3 & 8 away from the substrate 1;  a first electrode 42 disposed on a side of the thin film transistor layer (shown in 300) away from the 
In regard to claim 10, Qin et al. teach a display device, comprising a display panel and a camera module (See columns 8 and 14-15, lines 49-59 and 60-67 & 1-5, respectively), wherein the display panel comprises a display area 300, a through hole 5, and a barrier area 200, wherein the barrier area 200 surrounds the through hole 5, the display area 300 surrounds the barrier area 200, and the through hole 5 penetrates the display panel; wherein the display panel comprises a substrate 1, an inorganic insulating layer 3 & 8, an organic light emitting layer 44, and a packaging layer 6, and the inorganic insulating layer 3 & 8 is disposed on the substrate 1; wherein at least one trench 71 is disposed over the substrate 1 in the barrier area 200, the trench 71 surrounds the through hole 5, there is a gap 31 between adjacent trenches 71, and the inorganic insulating layer 3 & 8 in the barrier area 200 comprises a plurality of barrier blocks 7 disposed between the trench 71 and the through hole 5, and between the adjacent trenches 71; and wherein the camera module (See columns 8 and 14-15, lines 49-59 and 60-67 & 1-5, respectively) is disposed under the display panel and corresponds to the through hole 5 (Figures 1-2 and 7-14, columns 5-15, lines 25-67, 1-67, 1-67, 1-67, 1-67, 1-67, 1-67, 1-67, 1-67, 1-67 and 1-45, respectively). 

In regard to claim 16, Qin et al. teach a material of the barrier blocks comprising silicon oxide or silicon nitride; and/or a material of the substrate 1 being polyimide (Figures 1-2 and 7-14, columns 5-15, lines 25-67, 1-67, 1-67, 1-67, 1-67, 1-67, 1-67, 1-67, 1-67, 1-67 and 1-45, respectively).
In regard to claim 17, Qin et al. teach a shape of the trench 71 in a plan view being linear or wavy (Figures 1-2 and 7-14, columns 5-15, lines 25-67, 1-67, 1-67, 1-67, 1-67, 1-67, 1-67, 1-67, 1-67, 1-67 and 1-45, respectively).

Allowable Subject Matter
Claims 2-3, 5, 11-12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 4 is objected to as being dependent upon objected claim 3.  Claim 13 is objected to as being dependent upon objected claim 12.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Choi et al. (US 10,609,826 B2)		Choi et al. (US 10,615,369 B2)
Choi et al. (US 10,2015,122 B2)		Han et al. (US 2020/0142525 A1)
Han et al. (US 2020/0175900 A1)		Kim et al. (US 9,905,629 B2)
Kim et al. (US 10,135,025 B2)		Lee et al. (US 2020/0259121 A1)
Won et al. (US 10,741,788 B2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDA M SOWARD whose telephone number is (571)272-1845.  The examiner can normally be reached on Monday through Thursday, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A. Feeney can be reached on 571-570-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




IMS
June 22, 2021
/IDA M SOWARD/Primary Examiner, Art Unit 2822